Citation Nr: 1547394	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to July 30, 2015 and in excess of 20 percent since July 30, 2015 for a service-connected low back disability. 

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1981 and from March 1982 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2015 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran continues to work full-time for the United States Postal Service.  Accordingly, a TDIU is not implied. 

In June 2015, the appeal reached the Board.  However, the Board found further development necessary before proceeding.  In its remand, the Board requested that the RO obtain all VA treatment records since April 2014 and schedule the Veteran for an examination of his back to determine the current severity of his condition to include a neurological evaluation.  The RO obtained VA treatment records through June 23, 2015.   In July 2015, the Veteran attended VA examinations for  the back and peripheral nerves.  The Board finds that the RO was thorough and adequate and in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the additional development, the RO, in an August 2015 rating decision, increased the rating for the low back disability from 10 percent to 20 percent effective July 30, 2015.  Since the Veteran was not awarded the maximum benefit allowed under the rating schedule, the appeal returned to the Board for adjudication.  In that August 2015 rating decision, the RO also granted the Veteran a separate 10 percent rating for right lower extremity radiculopathy as secondary to the service-connected low back disability.  Since the radiculopathy is an issue inextricably intertwined with the increased rating claim for the back disability, the Board must also evaluate whether a rating in excess of 10 percent is warranted, as reflected on the first page of this decision.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A complete transcript is of record.


FINDINGS OF FACT

1.  During the appeals period, the back disorder was manifested by limited forward flexion approximating 60 degrees with pain and no evidence of ankylosis. 

2.  The Veteran's right lower extremity radiculopathy results in no more than mild incomplete paralysis of the sciatic nerve without any other neurological impairment seen. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating of 20 percent, and no higher, for a service-connected low back disability is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2015).

2.  For the entire appeal period, the criteria for a rating of 10 percent, and no higher, for service-connected radiculopathy of the right lower extremity have been met. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Lumbar Spine

The Veteran appeals a November 2011 rating decision, which continued a 10 percent rating for a service-connected low back disability.  During the pendency of the appeal, the RO increased the rating for the back disability to 20 percent effective July 30, 2015.  The Veteran contends that he is entitled to a higher rating due to having sharp back pain, stiffness, muscle spasms, and reduced range of motion requiring him to get up earlier before going to work.  It also limits him to lifting objects weighing no more than 40 pounds. 

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5235-5243.  Lumbar spine disorders are rated based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height. 	10

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine	30
      
Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine	40

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire spine	100

Lumbar spine disabilities with evidence of intervertebral disc syndrome (IVDS) with incapacitating episodes may also be rated under the Formula for Rating IVDS.  Whichever method results in the higher rating will be used.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months	20

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months	40

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months	60

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The record is comprised primarily of VA treatment records from the Beaufort VA Outpatient Clinic.  These records provide documentation of the Veteran's complaints of pain and limitations in physical activity as well as treatment regimen.  For example, the Veteran reported to a pain specialist in April 2011 as having pain with activity of 7 out of 10 in intensity with 10 as the most intense.  In May 2011, the Veteran attended a physical therapy appointment and received a back brace.  However, the treatment records do not provide information needed to rate the Veteran's lumbar spine disability, namely objective range of motion tests.  For this information, the Board reviewed range of motion test results performed by a private physical therapist in September 2010 and an August 2011 VA examiner. 

A September 2010 evaluation from Select Physical Therapy noted that the Veteran had forward flexion at 65 degrees, but with increased pain.  The Veteran reported having to do a lot of heavy lifting at work the previous day and awoke the next morning with significant back pain, stiffness and limited motion with intermittent shooting pain on his right side.  Based on the Veteran's complaints and range of motion tests, he was given instructions on how to perform at home exercises in conjunction with working with the physical therapist one-on-one.  

The therapeutic measures appeared to improve the Veteran's range of motion of his back, but not his pain.  At the August 2011 VA examination, the VA examiner noted forward flexion to 75 degrees with pain noted at 50 degrees.  

The next objective evidence regarding the lumbar spine is found in the July 2015 VA examination of the lumbar spine.  Despite the pain on motion, the Veteran had forward flexion of 60 degrees.  

In comparing the earlier examination results, both noted significant pain as the Veteran approached 60 degrees.  Although no examiner has provided an opinion as to the Veteran's range of motion during a flare up, in light of the Veteran's credible testimony and notation of pain on the range of motion tests, the Board finds the Veteran's forward flexion with pain would be at or near 60 degrees, which is consistent with a higher 20 percent rating.  In giving the Veteran benefit of the doubt, the Board finds that a 20 percent rating should extend for the entire appeal period.  

However, at no time during the appeal period was a rating higher than 20 percent warranted.  In reviewing the salient evidence, the Board finds no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine or entire spine, or forward flexion of the thoracolumbar spine of 30 degrees or less (or symptoms approximating such) to warrant a higher 40, 50 or 100 percent rating at any point during the appeal period. 

The Board also attempted to rate the Veteran's condition under the IVDS rating criteria.  However, since the Veteran had no incapacitating episodes within the last 12 months of the August 2011 examination, the rating criteria is inapplicable. 


B.  Right Lower Extremity Radiculopathy 

As noted above, while on appeal, the Veteran was granted a 10 percent rating for right lower extremity radiculopathy effective July 30, 2015.  Since he had already perfected an appeal as to a claim for an increase, the question of whether his back condition has resulted in any neurological impairment was already part of the issue on appeal.  Also, since the appeal has been pending from a 2011 rating decision, the Board is not bound by the July 2015 effective date the RO chose to assign to the right lower extremity radiculopathy.  Rather, the Board will do a de novo review of the evidence to see not only if a higher rating can be assigned, but if a different effective date is more appropriate.

The disability is rated under Diagnostic Code 8520.  

Paralysis of the Sciatic Nerve:

		Complete; the foot dangles and drops, no active movement possible 
			of muscles below the knee, flexion of knee weakened or (very 
			rarely) lost	80
		
		Incomplete:
			Severe, with marked muscular atrophy	60
			Moderately severe 	40
			Moderate	20
			Mild		10

Evidence of right lower extremity radiculopathy existed prior to the July 2015 effective date assigned by the RO.  At a July 2011 evaluation at the Beaufort outpatient clinic, the Veteran complained of aching pain in his right leg near his right knee.  Although the issue appeared unrelated to the low back, a VA back examination conducted in August 2011 revealed the presence of right side radiculopathy.  Although the Veteran did not make any specific complaints of pain, he tested positive for straight leg raising on the right side.  As noted on the examination report, a positive result is indicative of radiculopathy due to disc herniation.  

After the August 2011 examination, the Veteran did not report any right leg pain until the July 2015 peripheral nerves examination.  At that examination, the Veteran reported the development of pain in his lower back radiating to his right lower extremity to the middle of his posterior thigh.  

Neurological testing conducted as part of the July 2015 VA examination revealed moderate intermittent pain, and severe paresthesias and/or dysesthesias affecting the right lower extremity.  The examination results also revealed incomplete paralysis of the sciatic nerve of mild severity.  No other impairment was found affecting any other neurological group.  

In comparing the level of severity to the rating criteria, the Board finds the Veteran's symptoms consistent with the current 10 percent rating.   Higher ratings require a disability of greater severity than is shown by the medical evidence.  There is no evidence of muscle atrophy or complete paralysis of the sciatic nerve.  Based on the Veteran's complaints, he only notes intermittent pain in his right leg without any additional limitations attached.  With evidence of intermittent pain in the right leg and objective evidence of right lower extremity radiculopathy, the 10 percent rating is the highest rating warranted.  

However, the Board grants the 10 percent rating, and no higher, for right lower extremity radiculopathy effective for the entire appeal period, since the 2011 VA back examination showed diagnosis of radiculopathy.  

The Veteran has not complained of any radiculopathy affecting his left lower extremity, nor does the medical evidence indicate such.  He also has not complained of any bowel or bladder issues.  Therefore, no other separate ratings for neurological impairment are warranted at this time.


C.  Extraschedular Considerations 

The Board also considered whether extraschedular considerations were warranted.  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disabilities.  

The rating criteria for lumbar spine disorders focus on limitations in range of motion and generally loss of function as consistent with the severity of the service-connected disability.  Even though the Veteran complains of significant difficulties such as pain, stiffness, muscle spasms, and the need to use a back brace regularly, these complaints are encompassed in the rating criteria as reflected by range of motion tests.  The range of motion test results are consistent with the current schedular rating.   

The Veteran's right lower extremity radiculopathy is rated based on the whether there is incomplete paralysis warranted review of the severity of the disability or complete paralysis.  The Veteran has only complained of intermittent pain.  Neurological testing revealed a disability of mild severity affecting the right sciatic nerve.  The rating criteria allows for higher rating based on increased severity of the condition.  The Board finds the rating criteria encompasses the Veteran's symptoms.  Accordingly, extraschedular consideration is not warranted.   

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned ratings.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to this appeal in a July 2011 notice.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Additional records were received on remand including updated VA treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits). 

With respect to examinations, the Veteran has been afforded several VA examinations in August 2011 and July 2015.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

Additionally, the Veteran testified at a hearing before the Board in August 2014.  A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of his disabilities on his daily life as well as whether any additional evidence was outstanding.   Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.









	(CONTINUED ON NEXT PAGE)


ORDER

For the entire appeal period prior to July 30, 2015, a disability rating of 20 percent, and no higher, for a service-connected low back disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

For the entire appeal period prior to July 30, 2015, a 10 percent rating, and no higher, is granted for service-connected right lower extremity radiculopathy, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


